Exhibit 10.15
General Finance Corporation
February 11, 2009
Mr. Ronald F. Valenta
5200 Jessen Drive
La Cañada, CA 91011
Dear Ron:
General Finance Corporation (the “Company”) is pleased to confirm the terms of
your employment agreement (this “Agreement”) under which you will serve as the
President and Chief Executive Officer of the Company. The Company is listed on
The NASDAQ Stock Market. We believe the position of President and Chief
Executive Officer will be both challenging, rewarding and focused upon, but not
limited to, the traditional areas of company policies, procedures and culture,
company operations, sales, marketing and management of executive personnel, and
other projects as are necessary.
Your employment will be on the following terms and conditions:
1. Title and Responsibilities
1.1 You will serve as the President and Chief Executive Officer of the Company.
You will report to the Board of Directors of the Company (the “Board”). Your
duties and responsibilities shall be those normally and customarily vested in
the President and Chief Executive Officer, as incident to the duties set forth
herein and as set forth in the Bylaws of the Company. Some of your duties are
listed on Exhibit A. In addition, your duties shall include those duties and
services for the Company and its affiliates as the Board shall in its
discretion, from time to time, reasonably direct which are not inconsistent with
your responsibilities described in this Section 1.
1.2 You agree to obey all rules, regulations and special instructions of the
Company and all other rules, regulations, guides, handbooks, procedures,
policies and special instructions applicable to the Company’s business in
connection with your duties hereunder and you shall endeavor to improve your
ability and knowledge of the Company’s business in an effort to increase the
value of your services for the mutual benefit of the Company and you.
1.3 You will perform your responsibilities principally at the executive offices
of the Company.
2. Base Salary. Your base salary (“Base Salary”) will be $200,000 per year,
payable in bimonthly installments of $8,333.33.

 

 



--------------------------------------------------------------------------------



 



3. Bonus. You will be eligible for an annual bonus each fiscal year of the
Company in an amount of approximately 35% of your base salary earned for the
year, provided that you are employed by the Company on the last day of such
fiscal year.
The Board will advise you each year of the criteria upon which your bonus will
be determined for the fiscal year. The criteria for your bonus for fiscal year
2009 will include: (i) providing a vision and strategic plan of the Company and
its subsidiaries, (ii) the professional execution of your Company
responsibilities, in such areas as oversight of all Company executives,
subsidiary CEOs and/or Presidents requested from time to time by the Board and
(iii) completion of certain projects in fiscal year 2009, including an employee
handbook, Sarbanes-Oxley compliance, and other projects and matters assigned
from time to time by the Board.
4. Stock Option. The Company has adopted the 2006 Stock Option Plan (the
“Plan”). No options under the Plan are being granted to you at this time.
5. Reimbursement of Expenses. You will be reimbursed for reasonable and
necessary work-related expenses, including but not limited to, phone charges,
travel expenses, laptop and desk top computer, and computer time on the
Company’s server; other reasonable and necessary work-related costs will be
borne by the Company.
6. Employee Benefits. Unfortunately, at this time, the Company cannot offer you
employee benefits in the form of health care insurance, life insurance,
disability insurance, retirement programs, etc. However, should the Company
adopt such plans in the future, you will entitled to participate on the same
basis in all offered benefits or programs as any other employee of the Company.
Until the Company offers health care insurance to its employees, the Company
will reimburse you up to $2,500 per month for a car allowance, health, dental,
vision and/or supplemental disability premiums for you and your family.
7. Vacation. You shall be entitled to forty-five days paid vacation each year,
which shall accrue monthly. You shall have the right to carry over unused
vacation to the extent permitted by the Company’s policy from time to time in
effect. In all other respects, vacation shall be subject to the Company’s
vacation policies as set forth in the employee handbook to be adopted.
8. Term and Termination of Employment. Your employment will commence on
February 14, 2009 (or such other date as may be agreed between you and the
Company) and will terminate on the earliest to occur of the following:
8.1 upon your death;
8.2 upon the delivery to you of written notice of termination by the Company if
you shall suffer a physical or mental disability which renders you unable to
perform your duties and obligations under this Agreement for either 60
consecutive days or 120 days in any 12-month period;
8.3 upon 30 days’ written notice from you to the Company;

 

- 2 -



--------------------------------------------------------------------------------



 



8.4 upon written notice from you to the Company for one or more of the following
effected without your written consent (“Good Reason”), provided that such notice
is received within 90 days of the event or circumstance constituting Good
Reason: (a) a reduction in your Base Salary; (b) a permanent relocation of your
place of employment by more than 60 miles from your current home address;
(c) the Company hires a chief executive officer senior to you unless you are
promoted to an executive officer position senior to Chief Executive Officer;
(d) you are assigned duties and responsibilities that are materially beneath
those of a chief executive officer (considering in this regard the limited
staffing the Company has and expects to have in the future) and provided that
you notify the Company within five business days of the assignment of such
duties that you believe are the basis of termination of your employment for Good
Reason and the Company does not revoke such duties and responsibilities;
8.5 upon delivery to you of written notice of termination by the Company (i) For
Cause, or (ii) without cause following receipt of written notice of termination
from you pursuant to Section 8.3 of this Agreement; or
8.6 upon delivery to you of written notice of termination by the Company without
cause.
9. Severance
9.1 Upon termination of your employment for any reason, you shall not be
entitled to any severance, except that if you terminate your employment for Good
Reason, or the Company terminates your employment without cause, you shall be
entitled to a lump sum severance payment equal to 12 months’ Base Salary as in
effect on the date of termination (but prior to any reduction in salary that
entitled you to terminate your employment for Good Reason) provided that you
execute and deliver to the Company, and do not revoke, a written release (the
“Release”), in form and substance satisfactory to the Company, of any and all
claims against the Company and its subsidiaries, directors, officers and
affiliates with respect to all matters arising out of your employment by the
Company. The Company shall be entitled to defer payment of any amounts under
this Section 9 until the expiration of any period during which you shall have
the right to revoke the Release.
9.2 Notwithstanding the timing of payments set forth in this Agreement, if the
Company determines that you are a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and that, as a
result of such status, any portion of the payment under this Agreement would be
subject to additional taxation, the Company will delay paying any portion of
such payment until the earliest permissible date on which payments may commence
without triggering such additional taxation (with such delay not to exceed six
months), with the first such payment to include the amounts that would have been
paid earlier but for the above delay.

 

- 3 -



--------------------------------------------------------------------------------



 



10. Certain Definitions. For purposes of this Agreement, the following
capitalized terms have the following meanings:
10.1 “For Cause” shall mean, in the context of a basis for termination of your
employment with the Company, that:
10.1.1 you breach any obligation, duty or agreement under this Agreement, which
breach is not cured or corrected within 15 days of written notice thereof from
the Company; or
10.1.2 you commit any act of personal dishonesty, fraud, breach of fiduciary
duty or trust; or
10.1.3 you are convicted of, or plead guilty or nolo contendere with respect to,
theft, fraud, a crime involving moral turpitude, or a felony under federal or
applicable state law; or
10.1.4 you commit any act of personal conduct that, in the reasonable opinion of
the Board, gives rise to a material risk of liability under federal or
applicable state law for discrimination or sexual or other forms of harassment
or other similar liabilities to subordinate employees; or
10.1.5 you commit continued and repeated substantive violations of specific
written directions of the Board, which directions are consistent with this
Agreement and your position as President and Chief Executive Officer, or
continued and repeated substantive failure to perform duties assigned by or
pursuant to this Agreement; provided that no discharge shall be deemed For Cause
under this subsection 10.1.5 unless you first receive written notice from the
Company advising you of the specific acts or omissions alleged to constitute
violations of written directions or a material failure to perform your duties,
and such violations or material failure continue after you shall have had a
reasonable opportunity to correct the acts or omissions so complained of; or
10.1.6 you engage in conduct that is demonstrably and materially injurious to
the Company Group (as defined below), or that materially harms the reputation or
financial position of the Company Group (as defined below), unless the conduct
in question was undertaken in good faith on an informed basis with due care and
with a rational business purpose and based upon the honest belief that such
conduct was in the best interest of the Company Group (as defined below); or
10.1.7 you are found liable in any SEC or other civil or criminal securities law
action or entering any cease and desist order with respect to such action
(regardless of whether or not you admit or deny liability) where the conduct
that is the subject of such action is demonstrably and materially injurious to
the Company Group (as defined below); or
10.1.8 you (i) obstruct or impede, (ii) endeavor to influence, obstruct or
impede, or (iii) fail to materially cooperate with, any investigation authorized
by the Board or any governmental or self-regulatory entity (an “Investigation”)
(however, your failure to waive attorney-client privilege relating to
communications with your own attorney in connection with an Investigation shall
not constitute “Cause”); or
10.1.9 you made any material misrepresentations (or omissions) in connection
with your resume and other documents which may have been provided by you, and
oral statements regarding your employment history, education and experience, in
determining to enter into the Agreement.

 

- 4 -



--------------------------------------------------------------------------------



 



10.2 “Company Group” means the Company and each corporation or entity controlled
directly or indirectly by the Company.
11. Employment “At Will.” Nothing in this Agreement constitutes a promise of
continued employment or employment for a specified term. By discussing the terms
of employment with the Company outlined herein, you agree and acknowledge that
your employment relationship with the Company would be at will.
12. Non-Solicitation. During the period from the date your employment with the
Company terminates through the second anniversary of such date, you will not
directly or indirectly, either alone or by action in concert with others:
(a) induce or attempt to influence any employee of any member of the Company
Group to terminate his or her employment with any member of the Company Group;
(b) employ or offer employment to any person who was employed by any member of
the Company Group at the time of termination of your employment with the
Company; or (c) induce or attempt to induce any customer, supplier, licensee or
other business relationship of any member of the Company Group to cease or
reduce its business with any member of the Company Group, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relationship and any member of the Company Group; or (d) solicit
business from any of the Company’s customers.
13. Confidentiality. You agree not to disclose or use at any time (whether
during or after your employment with the Company) for your own benefit or
purposes or the benefit or purposes of any other person any non-public
information regarding the Company Group and its business, operations, assets,
financial condition and properties, including, without limitation, trade
secrets, business plans, policies, pricing information and customer data,
provided that the foregoing covenant shall not restrict you from disclosing
information to the extent required by law. You agree that upon termination of
your employment with the Company for any reason, you will return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company Group except that you may retain personal notes, notebooks,
diaries, rolodexes and addresses and phone numbers. You further agree that you
will not retain or use for your account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of any member of the Company Group.
14. Withholding. The Company may deduct from any compensation payable to you
(including payments made pursuant to Section 9 of this Agreement in connection
with or following termination of employment) amounts sufficient to cover your
share of applicable federal, state and/or local income tax withholding, old-age
and survivors’ and other Social Security payments, state disability and other
insurance premiums and payments.

 

- 5 -



--------------------------------------------------------------------------------



 



15. Entire Agreement. The foregoing constitutes the entire agreement between you
and the Company should you elect to proceed. By ultimately accepting, you and
the Company are agreeing to be bound by the terms of this Agreement, and only
this Agreement. In other words, you are not accepting the offer based on an
understanding or promise — oral or written — which is not contained in this
Agreement, as this Agreement would represent the entire agreement and
understanding between you and the Company regarding your employment with the
Company should you proceed. Any changes to the terms of this Agreement can only
be in writing and must be signed by you and either the Chairman of the
Compensation Committee or Chairman of the Board in order to be valid and
enforceable. Notwithstanding the foregoing, you acknowledge that the Company has
relied on your resume and other documents which may have been provided by you,
and oral statements regarding your employment history, education and experience,
in determining to enter into the Agreement, and material misrepresentations (or
omissions) in connection with such documents may constitute the basis of
termination For Cause, as contemplated by the definition of For Cause.
16. Governing Law. This Agreement has been made and entered into in the State of
California and shall be construed in accordance with the laws of the State of
California.
17. Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
We believe that you would be a worthy addition to the Company and are capable of
making an outstanding contribution and that we, in turn, can offer you a
challenging and rewarding career. We look forward to working together with you.
Very truly yours,
GENERAL FINANCE CORPORATION

                              Accepted and agreed as of the date set for above
 
               
By
  /s/ David Connell
 
David Connell       /s/ Ronald F. Valenta
 
Ronald F. Valenta    
 
  Chairman of the Compensation Committee            

 

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of Duties and Responsibilities

•   All activities, responsibilities and authority related to the position of
President and Chief Executive Officer;   •   Responsible for company policies,
procedures and culture;   •   Responsible for company operations;   •  
Responsible for company sales and marketing;   •   Member of the Executive
Management Committee (EMC) and Board of Directors; and   •   Reports to the
Board of Directors.

 

- 7 -